DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over  Park et al. (US2020/0350384 A1) (Park, hereafter) in view of Kim et al. (US 20180069063) (Kim, hereafter), and in further view of EO Technics ( machine translation, KR 1020080113702, 12-2008)
Regarding claim 1,  Park discloses (Figures 1-18 and corresponding text) a manufacturing method of a display apparatus comprising: (Figure 8, reproduced below) forming a display layer (DL2) on a substrate (SUB2); forming an opening (TA3) and sealing (SM)the display layer (DL2) formed on the substrate (SUB2).Park fails to explicitly forming an opening by irradiating laser onto the display layer; wherein the laser is irradiated according to a spiral movement path, and the opening is formed by irradiating the laser at least twice at the same location.

    PNG
    media_image1.png
    296
    386
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    267
    322
    media_image2.png
    Greyscale

	Kim discloses (Figure 7D) a through portion that has depth that at is the entire thickness of the device (100). Because of the different slope angles that occur as the laser travel through the device it  will be difficult in just one laser beam pulse to obtain the desired size through-hole. So at least 2 or more may be necessary until the target reached thus providing for a thinner and more lightweight display device.
	EO discloses (Figure 3 and 5) a method in which a target P1 and  a corrected position a secondary target P2. By moving the laser in a circular or spiral pattern it is possible to while up at both target points being connected thus shortening the unit time per board and processed positional precision of the hole can be enhanced (page 6)
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of Park wherein forming an opening by irradiating laser onto the display layer; wherein the laser is irradiated according to a spiral movement path in order to shorten the process time and enhance the position of the hole as disclosed by EO, and the opening is formed by irradiating the laser at least twice at the same location in order to provide a lightweight and thinner as disclosed by Kim. 
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al. (US 20180069063) (Kim, hereafter), Shinokawa et al. (US2020/0006661A1)and in further view of EO Technics ( machine translation, KR 1020080113702, 12-2008)
Regarding claim 1,  Kim discloses a(Figure 1-15c and corresponding text)  manufacturing method of a display apparatus comprising: forming a display layer (120) on a substrate (101); forming an opening (TH) by irradiating laser onto the display layer (120); Kim fails to explicitly disclose the opening is formed by irradiating the laser at least twice at the same location.
Kim discloses (Figure 7D) a through portion that has depth that at is the entire thickness of the device (100). Because of the different slope angles that occur as the laser travel through the device it  will be difficult in just one laser beam pulse to obtain the desired size through-hole. So at least 2 or more may be necessary until the target reached thus providing for a thinner and more lightweight display device. 
Therefore it would have been obvious for one person of ordinary skill  in the art before the effective filing date to modify the method of Kim wherein the opening is formed by irradiating the laser at least twice at the same location in order to provide a lightweight and thinner as disclosed by Kim.
Kim fails to explicitly disclose sealing the display layer formed on the substrate, wherein the laser is irradiated according to a spiral movement path.
Shinokawa discloses (Figure 9) a  sealing layer (18) is provided to prevent deterioration of constituent elements of the organic EL elements, in particular deterioration of organic layers such as the light emitting layers (15) and the electron transport layer (16), due to exposure to moisture, other liquids, and/or air.
EO discloses (Figure 3 and 5) a method in which a target P1 and  a corrected position a secondary target P2. By moving the laser in a circular or spiral pattern it is possible to while up at both target points being connected thus shortening the unit time per board and processed positional precision of the hole can be enhanced (page 6)
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of Kim wherein sealing the display layer formed on the substrate in order to protect the display from environmental degradation as disclosed by Shinokawa and, wherein the laser is irradiated according to a spiral movement path in order to shorten the unit time per board and enhance the positioning of the hole as disclosed by EO.
Regarding claim 2,  Kim fails to explicitly disclose wherein the laser is irradiated twice to form the opening.
However Kim discloses Kim discloses (Figure 7D) a through portion that has depth that at is the entire thickness of the device (100). Because of the different slope angles that occur as the laser travel through the device it  will be difficult in just one laser beam pulse to obtain the desired size through-hole. So at least 2 or more may be necessary until the target reached thus providing for a thinner and more lightweight display device. 
Therefore it would have been obvious for one person of ordinary skill  in the art before the effective filing date to further modify the method Kim wherein the laser is irradiated twice to form the opening in order to provide a lightweight and thinner as disclosed by Kim.
Regarding claims 3 and 7, Kim as modified by Shinokawa and EO fail to explicitly disclose wherein an overlap ratio of spots of the laser first irradiated is greater than an overlap ratio of spots of the laser secondly irradiated (claim 3); wherein an intensity of the laser differs according to a location of a spiral (claim 7).
Therefore it would have been obvious for one person of ordinary skill  in the art before the effective filing date to further modify the method of Kim wherein an overlap ratio of spots of the laser first irradiated is greater than an overlap ratio of spots of the laser secondly irradiated; wherein an intensity of the laser differs according to a location of a spiral, since it would have been obvious to vary the ratio or the intensity  because a change in dimension/would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success; it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82
USPQ2d 1852 (Fed. Cir. 2007).
,
Regarding claim 8,  Kim discloses (Figure 1)wherein the display apparatus comprises a first area that is a transmission area (through portion), a second area that surrounds the first area (DA) and configured to display an image, and a third area (NDA) located between the first area and the second area, the third area being a non-display area, and wherein the opening is formed corresponding to the first area (π50).
Regarding claim 9,  Kim discloses wherein an electronic component is located at a location overlapping the opening (π50).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Park et al. (US2020/0350384 A1) (Park, hereafter) in view of Kim et al. (US 20180069063) (Kim, hereafter)in  view of EO Technics ( machine translation, KR 1020080113702, 12-2008) and in further  view of Lee et al. (US8,916,018 B2) (Lee, hereafter)
Regarding claims 4 and 6, Park as modified Kim and EO disclose the device set forth above (see rejection claim 1). Park discloses wherein the substrate (SUB2) and the encapsulation substrate(ENSUB) are attached to each other and directly face each other in the opening (300H). Park as modified by Kim and EO fail to explicitly discloses wherein the first chamber is configured to maintain a vacuum atmosphere when the laser is irradiated (claim 4);a second chamber different from the first chamber (claim 6).
Lee discloses an apparatus for fabricating an organic light emitting display panel includes first, second, third, and fourth chambers 310, 320, 330, and 340 that are continuously arranged. A loading chamber 350 and an unloading chamber 360 are respectively communicated with the first chamber 310 and the fourth chamber 340. In one embodiment, the first to fourth chambers 310-340 are separate vacuum chambers.
	Therefore it would have been obvious for one person of ordinary skill  in the art before the effective filing date to further modify the method of  Park wherein the first chamber is configured to maintain a vacuum atmosphere when the laser is irradiated ;a second chamber different from the first chamber in order to improve process yield as disclosed by Lee.
Regarding claim 5,  Park as modified by EO and Lee fail to explicit disclose wherein, in the first chamber, the substrate is fixed to make the display layer face downwards.
However the substrate facing downwards, upwards, sideways does not define over the prior art as applied as such placement of the substrate is a matter of design choice .
Therefore it would have been obvious for one person of ordinary skill  in the art before the effective filing date to further modify the method of  Park wherein, in the first chamber, the substrate is fixed to make the display layer face downwards, since matters of design choice requires  only routine skill
Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 10;specifically, the prior art fails to teach or suggest  a manufacturing method “ wherein when the display layer is formed, a gate insulating layer between a semiconductor layer and a gate electrode of the thin film transistor, an interlayer insulating layer on the gate electrode, a planarization layer covering the thin film transistor, the opposite electrode, and the capping layer, which are formed in the first, second, and third areas, are removed from the first area due to irradiation of the laser” in combination with other features of the present claimed invention.
Regarding claims 11-20, these claims are allowable for the reasons given for claim 10 and because of their dependency status on claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879